UNITED STATES DISTRICT COURT i BIN,
SOUTHERN DISTRICT OF GEORGIA 2019 JUN IR PM Es Ty
SAVANNAH DIVISION

 

UNITED STATES OF AMERICA _ ) 4:19-CR-090 .
)
v. )
)
CHASE DAVIS )
ORDER

Upon consideration of the Motion for Leave of Absence by Assistant
United States Attorney Joshua S. Bearden for the dates of June 16 through July
1st 2019, for Military Duty, the same is hereby GRANTED, however, the attorney
must make arrangements for other counsel in the event the case is scheduled for

hearing or trial during such leave.

SO ORDERED this (Stl day of June, 2019.

(Arye Mar

HONORABLE CHRISTOPHER L\ RAY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
